DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method, classified in A61M2037/0053.
II. Claims 5-18, drawn to a wearable monitoring device, classified in A61B5/14865.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made using a molding process instead of cutting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and their recognized divergent subject matter; the inventions requires a different field of search (searing different classes/subclasses and employing different search queries); and the prior art applicable to one invention would not likely be applicable to the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Karl Klassen on 05/03/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 5-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 117 “filaments” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “117” filaments are not labeled on the drawings
Please update the current status of the related applications in paragraph 0001 of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-6, 8-11, 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2013/0225953).
As to claims 5 and 15, Huang et al. discloses a wearable monitoring device for monitoring a user (see abstract, 0038) comprising an electrochemical microsensor (see 0033) including at least one sensing microneedle array (see 0033) configured to access interstitial fluid in the user and detect in vivo an analyte (the sensor can detect glucose, cortisol, or fatty acids or a pharmaceutical molecule, see 0029) where the sensor generates one or more signals associated with the detection of the analyte (see 0037) and an electronics module in communication with the microsensor that is configured to receive the signal and analyze the received signal to determine analyte information for the user (see 0037). Huang et al. states when simultaneous detection of multiple molecules is required then multiple sensors can be combined (see 0040). 
As to claim 6, the tips of the microneedles can be coated so the analyte can be detected (see 0034-0035) and the needle body (acting as the electrode) transmits the signals (See 0034-0035). 
As to claim 8, the module is programmed to determine the concentration of the analytes (see abstract, 0040). 
As to claim 9, the information can include presence of a biomarker or drug concentration (see 0035, 0040 and 0043).
As to claim 10, the microneedle array includes multi-analyte microneedles that independently detect analytes (see 0040).
As to claim 11, the microsensor is configured for continuous monitoring (see 0009).
As to claims 13 and 16, the first analyte would produce different signals than the second analyte and the concentration of the two is determined (see 0040).
As to claims 14 and 17, the needle array comprises a first needle array for the first analyte and a second needle array for a second analyte (see 0040). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 7-9, 11-13 , 15, 16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jina et al. (US 2009/0099427A1) in view of Voskanyan (US 2012/0046533).
As to claim 5, Jina et al. discloses a wearable monitoring device (see 600/602 of Fig. 16, paragraph 0101) for monitoring of a user that comprises an electrochemical microsensor (see 0066 and 0090) including at least one analyte sensing microneedle array (see 0104) that’s configured to access interstitial fluid in the user and in vivo detection of analytes in the fluid (see 0020, 0042-0043 and 0104-0108) where the electrochemical microsensor is configured to generate one or more signals associated with detection of the analyte (see 0066). The device further comprises an electronics module in communication with the electrochemical micronsensor (see 0101) that’s configured to receive the signal and analyze the signal to determine analyte information for the user (see 0101-0102).
As to claim 15, Jina et al. discloses a wearable monitoring device (see 600/602 of Fig. 16, paragraph 0101) for monitoring of a user that comprises an microsensor (see 0066 and 0090) including at least one analyte sensing microneedle array (see 0104) that’s configured to access interstitial fluid in the user and in vivo detection of analytes in the fluid (see 0020, 0042-0043 and 0104-0108) where the microsensor is configured to generate one or more signals associated with detection of the analyte (see 0066). The device further comprises an electronics module in communication with the electrochemical micronsensor (see 0101) that’s configured to receive the signal and analyze the signal to determine analyte information for the user (see 0101-0102).
Jina et al. fails to disclose detection of a plurality of analytes as required by claims 5 and 15. 
Voskanyan et al. discloses an electrochemical analyte sensor having a working electrode, reference electrode, and counter electrode (see 0170). Voskanyan et al. states multiple working electrodes can be used in order to increase sensor accuracy or can be used to measure multiple analytes. Voskanyan et al. states that multiple analytes such as oxygen, hydrogen peroxide, glucose, lactate, potassium etc. can be measured (see 0174).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jina et al. to include multiple working electrodes in the electrochemical microsensor as taught by Voskanyan et al. One would have been motivated to do so since both are directed to forming biosensors for detecting an analyte by using electrochemical methods where Voskanyan et al. discloses the addition of multiple electrodes in order to detect multiple analytes which can provide the patients heath using multiple factors. 
As to claims 7 and 12, the device is configured to detect a physiological parameter (body temperature, see 0079-0082) and at least one analyte parameter (glucose 0020, 0042) and identifies/outputs health problem or health even based on the parameters (see 0079, 0081, 0101 and 0102).
As to claim 8, the concentration of the analytes is determined (see 0101 of Jina et al.).
As to claim 9, the analyte information includes presence of a biomarker (see 0098).
As to claim 11, the electrochemical sensor can monitor continuously (see 0042).
As to claims 13 and 16, the use of multiple electrodes would result in signals for different analytes and the module determining the presence based on such signals. 
As to claim 18, the device is configured to detect a physiological parameter (body temperature, see 0079-0082) and at least one analyte parameter (glucose 0020, 0042) and identifies/outputs health problem or health even based on the parameters (see 0079, 0081, 0101 and 0102).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2014/0336487) discloses a device for detecting an analyte and/or releasing a biochemical into the body using hollowed needles. Gill et al. (US 2008/0213461) discloses a microneedle array patch used for drug delivery. Corrie et al. (US 9387000) discloses using a needle patch to detect analytes in the body. Brauker et al. (US 2007/0208245) discloses an analyte sensor that uses a single needle to measure glucose.  Kornguth et al. (US 5629213) discloses an analytical biosensor where an array is formed. The array has different coatings on the array to detect multiple analytes using a single biosensor. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715